Citation Nr: 0125565	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty in the U.S. Navy from November 
1944 to April 1946.  His military occupational specialty was 
seaman second class.  He was awarded the Victory Medal, the 
American Campaign Medal, and the Asiatic-Pacific Campaign 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Regulations implementing the VCAA were 
published at 66 Fed. Reg.  45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2001)) and, as applicable herein, were made effective as of 
the date of the enactment of the VCAA.  

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran alleges that his combat exposure to loud noise 
caused current bilateral hearing loss and tinnitus.  The 
service medical records (SMRs) are negative for tinnitus and 
his hearing at service entrance was 15/15 in each ear and at 
service separation his hearing of the whispered voice was 
15/15 in each ear.  He alleges that after service his noticed 
a gradual worsening of his hearing loss and tinnitus but has 
not specifically alleged any postservice treatment prior to 
VA outpatient treatment (VAOPT) in April 1998.  The record of 
that treatment reflects that he had a longstanding 
progressive bilateral hearing loss with tinnitus, although 
this appears to be a clinical history obtained from the 
veteran since there does not appear to be any other source 
from which such a history was obtained.  At the time of the 
April 1998 VAOPT he had no pain, dizziness or ear drainage 
but complained of occasional unsteadiness when standing up 
quickly.  An audiometric examination was performed; however, 
the actual findings are not associated with the claims 
folder.  The assessment reported on the VAOPT note was a 
bilateral downsloping sensorineural hearing loss.  He was 
medically cleared for use of a hearing aid.  

Under 38 C.F.R. § 3.385 (2000) "[f]or the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) it was held 
that a failure to meet the § 3.385 criteria at separation 
from service did not necessarily bar service connection for 
hearing loss, and that nevertheless service connection may be 
established for a current hearing disability by submitting 
evidence that it is causally related to service.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  In Hensley, Id., it 
was noted that in a brief by VA on the evidence necessary for 
establishing service connection in such a case "the record 
must include evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  VA rating authorities must evaluate available 
testimony, clinical data, diagnoses, and any medical opinions 
relevant to the issue."  Hensley, at 159.   

Here, it does not appear that the RO has considered the 
provisions of 38 C.F.R. § 3.159(c)(4) as to the need for a VA 
examination or medical opinion in light of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.3049(d) 
(2000), dealing with combat, and whether the latter 
provisions to meet the requirement of an inservice "event" 
(as defined at § 3.159(a)(4)) as used in 38 C.F.R. 
§ 3.159(c)(4)(i)(B) and (C).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide as much 
information as possible as to all 
postservice treatment, evaluation and 
observation from all (both VA and non-VA) 
sources for tinnitus and hearing loss.  
This should include the name(s) and 
addresses of the sources as well as the 
approximate dates involved.  He should be 
requested to execute all necessary 
authorization forms.  The RO should then 
obtain all such records, to include the 
full results of the audiometric testing 
that was the basis for the April 1998 
VAOPT diagnosis of a sensorineural 
hearing loss.  Any records received 
should be associated with the claims 
folder.  The RO should document all 
attempts to obtain these records and 
notify the veteran of any failed 
attempts.  

2.  The veteran alleges combat service; 
therefore, the RO should make an attempt 
to secure the veteran's service personnel 
records through official channels in 
order to confirm his combat status.  Any 
records received should be associated 
with the claims folder.  The RO should 
document all attempts to obtain these 
records and notify the veteran of any 
failed attempts.  

3.  The veteran should be afforded a VA 
examination to determine the etiology 
and, if possible, the time of initial 
onset of any hearing loss and tinnitus.  
The claims folder should be made 
available to the examiner for review 
before the examination and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  

The examiner should obtain an 
occupational history from the veteran, 
including prior to service in order to 
assess noise exposure.  Based on the 
medical findings and a review of the 
claims folder, the examiner is requested 
to offer an opinion as to whether it is 
as likely as not that any hearing loss 
and any tinnitus found to be present are 
related to service.  This is to include 
being related to any inservice exposure 
to acoustic trauma during combat.  Any 
opinion provided should be supported by a 
complete rationale.  If the examiner is 
unable to provide the requested opinion, 
the report should state the reason(s) 
why. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2001) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


